Citation Nr: 0516163	
Decision Date: 06/15/05    Archive Date: 06/27/05	

DOCKET NO.  03-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for Type II diabetes mellitus prior to September 
10, 2002. 

3.  Entitlement to a current evaluation in excess of 
20 percent for Type II diabetes mellitus. 

4.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2002, July 2003, and February 2004 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

Upon review of this case, it would appear that the veteran 
currently seeks service connection for hypertension, as well 
as for erectile dysfunction/impotence and foot pain, claimed 
as secondary to service-connected diabetes mellitus.  
Inasmuch as these issues have not been developed or certified 
for appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
clarification and, if necessary, appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activity; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and/or the inability to establish and maintain 
effective relationships.

2.  Prior to September 10, 2002, the veteran's service-
connected diabetes mellitus was effectively managed by 
restricted diet only.

3.  The veteran's service-connected diabetes mellitus is 
currently managed through the use of a restricted diet and 
oral hypoglycemic agent, with no need for insulin or the 
regulation of daily activities.

4.  On May 8, 2001, the VA published a final regulation 
indicating that there was a positive association between 
exposure to herbicides used in the Republic of Vietnam and 
the subsequent development of Type II diabetes mellitus.  

5.  The veteran's claim for service connection for diabetes 
mellitus was received on February 21, 2002.

6.  In a rating decision of June 2002, the RO granted service 
connection (and a 10 percent evaluation) for diabetes 
mellitus, effective July 9, 2001.

7.  In a subsequent rating decision of July 2003, the RO 
granted service connection for diabetes mellitus, effective 
May 8, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for diabetes mellitus prior to September 10, 2002 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).

3.  The criteria for a current evaluation in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2004).

4.  The requirements for an effective date prior to May 8, 
2001 for a grant of service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence which is necessary to 
substantiate his claims, as well as the evidence that VA will 
attempt to obtain, and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, in correspondence of March and November 
2003, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence he should 
submit, what information and evidence would be obtained by 
the VA, and the need for the veteran to advise VA of or to 
submit any further evidence in his possession pertaining to 
his claims.  In addition, the veteran was provided Statements 
of the Case in June 2003 and September 2004, as well as 
Supplemental Statements of the Case in July 2003 and February 
2004 apprising him of various VA actions in his case.

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (Court's) recent holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), that VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  However, 
under the circumstances of his case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision in 
June 2002 is not prejudicial to the veteran.  See Pelegrini, 
supra.

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of his claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated, and Statements of the 
Case, as well as Supplemental Statements of the Case, were 
provided to the appellant.  The veteran was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence the VA would secure on his behalf.  Moreover, 
the veteran was given ample time to respond.  

Furthermore, the Board notes that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA treatment records, as well as VA medical 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
on appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has had sufficient notice of 
the type of information needed to support his claims, and of 
the evidence necessary to complete the application.  
Accordingly, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issues on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

As a final matter, the Board notes that VCAA notice was not 
provided with respect to the claim for an earlier effective 
date for the award of service connection for diabetes.  The 
Court has held, however, that failure to comply with the VCAA 
is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003). In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As discussed below, the 
veteran is not entitled to an earlier effective date as a 
matter of law.  The Board finds, therefore, that failure to 
provide him a VCAA notice on that issue is not prejudicial to 
his appeal.


Factual Background

VA outpatient treatment records covering the period from 
January to April 2002 show treatment during that time for 
diabetes mellitus.  In an entry of early January 2002, it was 
noted that the veteran was "newly diagnosed" with diabetes.

On February 21, 2002, there was received the veteran's claim 
for service connection for diabetes mellitus.  

On VA medical examination for diabetes mellitus in May 2002, 
the veteran stated that he had received a diagnosis of 
diabetes mellitus approximately one year ago.  Reportedly, at 
that time, the veteran received treatment in the form of diet 
and exercise.  Currently, he continued to be treated with 
diet and exercise.  

On further questioning, the veteran gave an age of onset for 
diabetes mellitus of approximately 53.  He denied any history 
of ketoacidosis or hypoglycemia, and stated that he was on a 
"general low carbohydrate diet."  The veteran faced no 
restriction of his daily activities.  When questioned 
regarding his eyes, the veteran stated that his vision was 
generally intact.  The veteran denied any history of edema, 
claudication, or palpitations, though he did note a "pins and 
needles'" sensation involving his hands and feet which had 
been present for one to two years.

On physical examination, there was no evidence of any edema 
of the veteran's extremities.  Dorsalis pedis pulses were 
from 0 to 1+ on the right and not palpable on the left.  
Posterior tibial pulses were 1+ on the left and not palpable 
on the right.  The pertinent diagnosis was diabetes mellitus, 
managed with diet and exercise.

In a rating decision of June 2002, the RO granted service 
connection (and a 10 percent evaluation) for Type II diabetes 
mellitus, effective July 9, 2001, the date of liberalizing 
legislation adding Type II diabetes mellitus to the list of 
disabilities for which service connection could be granted on 
a presumptive basis based on exposure to herbicides (Agent 
Orange) in the Republic of Vietnam.  

Received in June 2003 were VA outpatient treatment records 
covering the period from September 2000 to June 2003, showing 
treatment during that time for post-traumatic stress disorder 
and diabetes mellitus.  During the course of outpatient 
treatment on September 10, 2002, the veteran gave a history 
of diabetes mellitus since November of 2001.  According to 
the veteran, he followed his diet, and tried to keep away 
from certain foods.  When further questioned, the veteran 
stated that he was currently receiving no medication for 
treatment of his diabetes.  The clinical assessment was 
diabetes mellitus.  Recommended at the time of outpatient 
treatment was that the veteran begin taking Metformin for 
control of his diabetes mellitus.

During the course of an outpatient VA post-traumatic stress 
disorder assessment in early March 2003, the veteran  stated 
that he was currently employed as a letter carrier for the 
United States Postal Service.  On mental status examination, 
the veteran was well oriented, with speech which was often 
pressured and loud in volume.  However, the veteran often 
fluctuated between pressured/loud speech and calm speech at a 
normal rate and tone.  The veteran's affect was 
angry/irritable, and his mood was mildly depressed.  When 
questioned, the veteran denied current suicidal or homicidal 
ideation.  His thoughts were often circumstantial, with a 
somewhat paranoid flavor, though he was easily directed to 
the question at hand when prompted by the examiner.  There 
was no gross evidence of any thought disorder, and both short 
and long-term memory appeared to be intact.

The veteran's score of 7 on the Beck Anxiety Inventory placed 
him in the normal range, suggesting that he did not 
experience severe problems with anxiety.  His scores on the 
PCL Checklist and the Mississippi Scale for Combat-Related 
Post-Traumatic Stress Disorder were consistent with a 
diagnosis of PTSD of mild/moderate severity.  A Structured 
Clinical Interview for post-traumatic stress disorder showed 
symptoms of moderate severity, which did not prevent the 
veteran from working or effectively engaging in everyday 
affairs.  The pertinent diagnosis was post-traumatic stress 
disorder, with a Global Assessment of Functioning Score of 
60.

In a rating decision of July 2003, the RO granted an 
effective date of May 8, 2001 for an award of service 
connection for Type II diabetes mellitus, based on the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Liesegang v. Sec'y of Veterans Affairs, 
312 F.3d 1368 (Fed. Cir. 2002).  That same rating decision 
granted a 20 percent evaluation for Type II diabetes 
mellitus, effective September 10, 2002, the date the veteran 
was placed on an oral hypoglycemic agent (Metformin) for his 
service-connected diabetes mellitus.

On VA examination for diabetes mellitus in November 2003, the 
veteran stated that he had been diagnosed with diabetes 
mellitus approximately two years earlier.  Reportedly, three 
months later, the veteran was placed on oral medication for 
control of his diabetes.  Currently, the veteran's medication 
included Metformin.  The veteran denied any history of 
ketoacidosis or hypoglycemia, and stated that he was on a 
diabetic diet and exercise.  Currently, the veteran's normal 
weight was 195 pounds.  When questioned, the veteran denied 
any restriction of his physical activities due to diabetes.  
Additionally noted was that the veteran had recently seen an 
ophthalmologist, who found no diabetes-related eye changes. 

When questioned regarding cardiovascular problems, the 
veteran gave a history of some questionable, occasional 
edema, though with no claudication, and no palpitations or 
syncope.  Neurological problems included a complaint of 
pain/numbness involving three toes of the veteran's right 
foot, which had been present for 2 to 3 months.  The veteran 
additionally complained of some numbness in his hands, though 
with a history of carpal tunnel syndrome 15 years earlier.  
Currently, the veteran saw his diabetic care provider every 3 
to 6 months.  

On physical examination, there was no evidence of any edema 
of the veteran's extremities.  Distal pulses were 1+ with the 
exception of the dorsalis pedis pulse on the left which was 
not palpable.  At the time of examination, there was no 
evidence of any ulcers on the veteran's lower extremities.  
The clinical impression was diabetes mellitus, on oral 
therapy.

On VA psychiatric examination in November 2003, it was noted 
that the veteran's claims file, as well as a recent post-
traumatic stress disorder assessment, had been reviewed.  
Noted at the time was that the veteran had undergone no 
psychiatric hospitalizations, though he was currently 
receiving outpatient treatment.  The veteran's psychosocial 
adjustment over the past several years indicated that he had 
no legal problems.  Currently, the veteran worked as a letter 
carrier for the United States Postal Service, where he had 
been employed for the past 30 years.  When questioned, the 
veteran stated that, while he occasionally missed work at the 
Post Office, he was able to maintain a 40-hour week.  

On mental status examination, there was no evidence of any 
thought disorder or disorder of communication.  The veteran 
complained of auditory and visual hallucinations, though 
these appeared to be in the nature of flashbacks.  At the 
time of examination, there was no history of delusions or 
ideas of reference.  During the course of the interview, the 
veteran's eye contact was appropriate.  Though he denied 
suicidal ideation, he did endorse certain homicidal thoughts, 
including some toward his former manager at the Post Office.  
The veteran stated that he was, however, able to maintain 
good control due to his religious beliefs and medication.  
The veteran was able to maintain his activities of daily 
living, and was oriented in all spheres.  When questioned, 
the veteran stated that his memory was "okay."  While in the 
past the veteran had experienced panic attacks, currently, he 
had no problems with them.  According to the veteran he at 
times was "intensely depressed," and had trouble "getting 
up."  

On several occasions during the interview, the veteran became 
very angry regarding certain things which had happened to 
him.  When questioned regarding his sleep, the veteran stated 
that, while he was able to go to sleep without difficulty, he 
awakened 2 to 3 times per night.  According to the veteran, 
he continued to have nightmares of the Vietnam war, which 
occurred approximately two times per month.  Also noted were 
problems with flashbacks.  The pertinent diagnosis was 
chronic moderate post-traumatic stress disorder, with a 
Global Assessment of Functioning Score of 48.  In the opinion 
of the examiner, while the veteran's post-traumatic stress 
disorder symptomatology was particularly disabling in his 
interpersonal life, he was nonetheless able to work a full-
time job at the Post Office.

In correspondence of March 2004, a VA social worker wrote 
that the veteran continued on a regimen of medications for 
his service-connected post-traumatic stress disorder and 
diabetes mellitus, but continued to experience nightmares and 
insomnia, as well as a need to watch his diet, wear special 
shoes, and engage in physical activity.  In the opinion of 
the treatment team at the Bedford VA Medical Center, the 
veteran should be granted a 100 percent disability evaluation 
"immediately."  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder, as well as 
for Type II diabetes mellitus.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Increased Rating for Diabetes 

In the case at hand, service connection and an initial 
10 percent evaluation for diabetes mellitus were first made 
effective July 9, 2001, the date of liberalizing legislation.  
That effective date was subsequently changed to May 8, 2001, 
based on a decision of the United States Court of Appeals for 
the Federal Circuit.  See Liesegang v.Sec'y of Veterans 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

In the present case, a review of the record discloses that, 
on VA medical examination in May 2002, the veteran stated 
that his diabetes was currently controlled exclusively 
through diet and exercise.  At the time of examination, the 
veteran denied any history of ketoacidosis or hypoglycemia, 
and similarly denied restriction of his daily activities.  
Not until September 10, 2002 was the veteran placed on an 
oral hypoglycemic agent (Metformin) for control of his 
service-connected diabetes.

The 10 percent evaluation for service-connected diabetes 
mellitus in effect prior to September 10, 2002 contemplates 
the presence of that disease where management is possible 
solely on the basis of a restricted diet.  A 20 percent 
evaluation requires demonstrated evidence of a need for 
insulin and a restricted diet, or, in the alternative, an 
oral hypoglycemic agent and a restricted diet.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).

In the case at hand, it is clear that, prior to September 10, 
2002, the veteran's service-connected diabetes mellitus was 
managed solely through the use of a restricted diet and 
exercise.  Metformin, an oral hypoglycemic agent, was not 
added until September 10, 2002.  Under the circumstances, an 
evaluation in excess of 10 percent for service-connected 
diabetes mellitus prior to September 10, 2002 is not 
warranted. 

Turning to the issue of a current evaluation in excess of 
20 percent for service-connected diabetes mellitus, the Board 
observes that, in order to warrant an increased, which is to 
say, 40 percent evaluation, there must be demonstrated a need 
for insulin, as well as a restricted diet and the regulation 
of activities for control of diabetes mellitus.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).  While on recent VA 
medical examination in November 2003, there was once again 
noted a need for oral hypoglycemic medication, as well as a 
controlled diet and exercise, it was additionally noted that 
the veteran had experienced no restriction of his daily 
activities.  Under the circumstances, the current 20 percent 
evaluation for service-connected Type II diabetes mellitus is 
appropriate, and an increased rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

Earlier Effective Date for Service Connection for Diabetes

The effective date of an evaluation and award of compensation 
will be the day following separation from service, or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2004).  

However, 38 U.S.C.A. § 5110(g) provides an exception to 
§ 5110(a) in cases where service connection has been granted 
pursuant to a liberalizing law.  

Subject to the provisions of § 5100 of this title, where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor, or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g) (West 2002).

The implementing regulation provides:  

Where pension, compensation or dependency and 
indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such 
award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier 
than the effective date of the Act or 
administrative issue.  In order to be eligible for 
a retroactive payment under the provisions of this 
paragraph, the evidence must show that the 
claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the 
liberalizing law or VA issue, and that such 
eligibility existed continuously from that date to 
the date of claim or administrative determination 
of entitlement.  The provisions of the paragraph 
are applicable to original and reopened claims, as 
well as claims for increase.

(1)  If a claim is reviewed on the initiative of 
VA within one year from the effective date of the 
law, or VA issue, or at the request of a claimant 
received within one year from that date, benefits 
may be authorized from the effective of the law or 
VA issue.  

(2)  If a claim is reviewed on the initiative of 
VA more than one year after the effective date of 
the law, or VA issue, benefits may be authorized 
for a period of one year prior to the date of 
administrative determination of entitlement.

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective 
date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the 
date of receipt of such request.  38 C.F.R. 
§ 3.114(a) (2004).

As noted above, the general rule regarding the effective date 
of an evaluation and award is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004).  However, retroactive effective dates are 
allowed in the context of a liberalizing issue.  38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).  

In the present case, VA added diabetes mellitus as a 
disability presumed to be associated with Agent Orange 
exposure effective July 9, 2001, the date of liberalizing 
legislation.  Accordingly, the effective date for the grant 
of service connection for diabetes mellitus would appear to 
be July 9, 2001, were the veteran's application to have been 
received within one year of that date.  Since the veteran's 
claim for service connection for diabetes mellitus was 
received within one year of the date the law was changed, the 
RO correctly initially chose July 9, 2001 as the effective 
date for the grant of service connection for diabetes 
mellitus.  

However, in a subsequent rating decision of July 2003, the RO 
noted that there had been a recent court decision, and 
modified the effective date for service connection, assigning 
a date of May 8, 2001 for the grant of service connection for 
diabetes mellitus.  That decision from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) is 
controlling in this case.  See Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

In that case, the Federal Circuit explained that the 
rulemaking change allowing for presumptive service connection 
for Type II diabetes mellitus in those veterans who had 
served in Vietnam was published on May 8, 2001.  The VA 
argued that the July 9 date was proper because the VA had 
believed that this rule should not be effective until 60 days 
after the date of publication in order to comply with the 
requirements of the Congressional Review Act, Pub. L. No.104-
121, title II, Section 251, 110 Stat. 868 (1996) (codified at 
5 U.S.C. §§ 801-808).  The Congressional Review Act requires 
congressional review of agency regulations by directing 
agencies to submit the rule before it takes effect to the 
Comptroller General and each house of Congress.  Liesegang 
held that there was no indication that Congress meant to 
change, amend, or appeal the effective date provision of the 
former by enacting the latter.  Rather, the legislative 
history of the Congressional Review Act suggests that it was 
to be a "hold" provision which stayed the operative date of a 
rule while it was reviewed by Congress.  Therefore, it was 
found that the Congressional Review Act served to delay the 
date on which the diabetes regulation became operative, and 
VA thus had to wait until July 9, 2001 to implement the rule.  
However, the effective date of the regulation, that is, the 
date from which VA can start paying benefits to veterans, is 
May 8, 2001.  As a consequence, the veteran's effective date 
of service connection for his claim is May 8, 2001.  

The veteran argues that, based on the evidence of record, he 
is entitled to an effective date of January 2001 for the 
award of service connection for diabetes mellitus.  This 
argument is premised on the statement of the veteran's 
accredited representative that the veteran first received a 
diagnosis of diabetes on that date.  Significantly, as of the 
time of the aforementioned VA medical examination in May 
2002, the veteran stated that he had been diagnosed with 
diabetes mellitus approximately one year earlier, placing the 
inception of that disability around or about May 2001, by 
coincidence, the approximate effective date which has been 
assigned.  In any case, inasmuch as the veteran's initial 
claim for service connection for diabetes was received within 
one year of the pertinent liberalizing legislation, an 
effective date earlier than May 8, 2001 may not be assigned.  

Increased Rating for Post-Traumatic Stress Disorder

Finally, turning to the issue of an increased rating for 
service-connected post-traumatic stress disorder, the Board 
notes that, at the time of a VA outpatient evaluation for 
that disability in March 2003, the veteran was described as 
currently employed with the United States Postal Service.  
While on mental status examination, the veteran's speech was 
sometimes pressured and loud in volume, he was well oriented, 
with no gross evidence of any thought disorder.  While the 
veteran's affect was somewhat irritable, and his mood mildly 
depressed, he denied both suicidal and homicidal ideation.  
Moreover, the veteran's short and long-term memory appeared 
to be intact.  Psychometric testing suggested that the 
veteran did not suffer from a severe problem with anxiety.  
Nor was there evidence of more than mild to moderate post-
traumatic stress disorder symptomatology.  The pertinent 
diagnosis was post-traumatic stress disorder, with a Global 
Assessment of Functioning Score of 60.

On more recent VA psychiatric examination in November 2003, 
it was once again noted that the veteran was employed with 
the United States Postal Service, where he had worked for the 
past 30 years.  While the veteran occasionally missed work 
due to post-traumatic stress disorder, he was able to 
maintain a 40-hour work week.  On mental status examination, 
there was no evidence of any thought disorder or disorder of 
communication.  Nor was there any history of delusions or 
ideas of reference.  While the veteran endured certain 
homicidal thoughts regarding a former manager at the Post 
Office, he denied any suicidal ideation.  Moreover, according 
to the veteran, his memory was "okay."  

The 70 percent evaluation currently in effect contemplates 
the presence of post-traumatic stress disorder productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and/or an inability to establish 
and maintain effective relationships.  In order to warrant a 
100 percent schedular evaluation, there would need to be 
demonstrated the presence of total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place, and/or memory loss for the names of one's close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

As is clear from the above, the 70 percent evaluation 
currently in effect for the veteran's service-connected post-
traumatic stress disorder is appropriate.  While in 
correspondence of March 2004, a VA social worker voiced her 
opinion that the veteran should be granted a 100 percent 
evaluation, there is no indication that, at present, the 
veteran suffers from symptomatology required for the 
assignment of such a rating.  More specifically, there is no 
indication that, at present, the veteran suffers from any 
gross impairment in his thought processes or communication.  
Nor is there any evidence of delusions or hallucinations, or 
grossly inappropriate behavior.  In fact, as of the time of 
the most recent VA examination, no such symptomatology was in 
evidence.  Based on such findings, the veteran's claim for an 
increased evaluation for service-connected post-traumatic 
stress disorder must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

An evaluation in excess of 70 percent for post-traumatic 
stress disorder is denied.

An evaluation in excess of 10 percent for Type II diabetes 
mellitus prior to September 10, 2002 is denied.

A current evaluation in excess of 20 percent for Type II 
diabetes mellitus is denied.

An effective date earlier than May 8, 2001 for the award of 
service connection for Type II diabetes mellitus is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


